DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Election/Restrictions
3.	Applicant’s election without traverse of claims 1-16 in the reply filed on 12/05/2022 is acknowledged.
Status of Claims
4.	Claims 1-16, 22-26 are pending wherein claims 1, 9, and 22 are in independent form.
5.	Claims 17-21 have been cancelled.
6.	Claims 22-26 have been added newly.
Double Patenting
7.		A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
		A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

8.	Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11,032821. This is a statutory double patenting rejection.
			
Re claim 1:
Instant application
U.S Patent No. 11,032821
(i) receiving, by a first wireless user device from a base station, configuration information associated with direct data transmission between the first wireless user device and one or more wireless user devices, wherein the configuration information comprises information of a resource selection mode for direct data transmission, and wherein the information of a resource selection mode indicates a resource pool from which the first wireless user device selects a resource for direct data transmission to one or more wireless user devices;
(i) receiving, by a first wireless user device from a base station, configuration information associated with direct data transmission between the first wireless user device and one or more wireless user devices, wherein the configuration information comprises information of a resource selection mode for direct data transmission, and wherein the information of a resource selection mode indicates a resource pool from which the first wireless user device selects a resource for direct data transmission to one or more wireless user devices;
(ii) transmitting, to the base station, a radio resource control (RRC) message comprising information of a first target identity and information of a second target identity,
(ii) transmitting, to the base station, a radio resource control (RRC) message comprising information of the first target identity and information of the second target identity;
(iii) wherein the first target identity is associated with at least one target wireless user device of a first group of target wireless user devices, and wherein the second target identity is associated with at least one target wireless user device of a second group of target wireless user devices;
(iii) mapping a first target identity to a first group identity, and mapping a second target identity to a second group identity, wherein the first target identity is associated with at least one target wireless user device of a first group of target wireless user devices, and wherein the second target identity is associated with at least one target wireless user device of a second group of target wireless user devices;
(iv) transmitting, to the base station, a signal associated with a MAC-layer message, wherein the MAC-layer message comprises:
(iv) transmitting, to the base station, a signal associated with a MAC-layer message, wherein the MAC-layer message comprises:
(v) a first field that indicates the first target identity and indicates a first group identity associated with the first target identity;
(v) a first field that indicates the first target identity and indicates the first group identity;
(vi) a second field that indicates the second target identity and indicates a second group identity associated with the second target identity.
(vi) a second field that indicates the second target identity and indicates the second group identity
RE claim 2:
Claim 2: transmitting, to the base station, a third message comprising changed mapping information between the first group identity and a third target identity associated with at least one target wireless user device of a third group of target wireless user devices.
Claim 2: transmitting, to the base station, a different message comprising changed mapping information between the first group identity and a third target identity associated with at least one target wireless user device of a third group of target wireless user devices.
Re claim 3:
Claim 3: wherein the third message is associated with a resource scheduling by the base station, and wherein the resource scheduling indicates a resource for direct data transmission of the first wireless user device.
Claim 3: wherein the different message is associated with a resource scheduling by the base station, and wherein the resource scheduling indicates a resource for direct data transmission of the first wireless user device.
Re claim 4:  
Claim 4: wherein the first target identity is configured to be identified by Proximity Service (ProSe) Layer-2 identity, and wherein ProSe layer-2 associated with the ProSe Layer-2 identity comprises Media Access Control (MAC) layer, Radio Link Control (RLC) layer, and Packet Data Convergence Protocol (PDCP) layer.
Claim 4: the first target identity is configured to be identified by Proximity Service (ProSe) Layer-2 identity, and wherein ProSe layer-2 associated with the ProSe Layer-2 identity comprises Media Access Control (MAC) layer, Radio Link Control (RLC) layer, and Packet Data Convergence Protocol (PDCP) layer.
Re claim 5: 
Claim 5: wherein the first group of target wireless user devices comprises a first plurality of target wireless user devices to receive direct data transmitted from the first wireless user device.
Claim 5: wherein the first group of target wireless user devices comprises a first plurality of target wireless user devices to receive direct data transmitted from the first wireless user device.
Re claim 6:
Claim 6: wherein the MAC-layer message comprises a buffer status report (BSR) associated with a plurality of target identities comprising the first target identity and the second target identity.
Claim 6: wherein the MAC-layer message comprises a buffer status report (BSR) associated with a plurality of target identities comprising the first target identity and the second target identity.
Re claim 7:
Claim 7: receiving a System Information Block (SIB) message from the base station, wherein the SIB message comprises information supporting direct data transmission of the first wireless user device.
Claim 7: receiving a System Information Block (SIB) message from the base station, wherein the SIB message comprises information supporting direct data transmission of the first wireless user device.
Re claim 8:

Claim 8: wherein the information supporting direct data transmission of the first wireless user device indicates whether a specific cell supports direct data transmission, and wherein the specific cell is associated with a frequency band through which the first wireless user device transmits data directly to one or more wireless user devices.
Claim 8: wherein the information supporting direct data transmission of the first wireless user device indicates whether a specific cell supports direct data transmission, and wherein the specific cell is associated with a frequency band through which the first wireless user device transmits data directly to one or more wireless user devices.
Re claim 9:
Claim 9: A first wireless user device comprising:

a wireless transceiver to receive, from a base station, configuration information associated with direct data transmission between the first wireless user device and one or more wireless user devices, wherein the configuration information comprises information of a resource selection mode for direct data transmission, and wherein the information of a resource selection mode indicates a resource pool from which the first wireless user device selects a resource for direct data transmission to one or more wireless user devices; and

a processor configured to generate a MAC-layer message comprising:

a first field that indicates a first target identity and indicates a first group identity associated with the first target identity, wherein the first target identity is associated with at least one target wireless user device of a first group of target wireless user devices; and

a second field that indicates a second target identity and indicates a second group identity associated with the second target identity, wherein the second target identity is associated with at least one target wireless user device of a second group of target wireless user devices,

wherein the wireless transceiver transmits, to the base station, a radio resource control (RRC) message comprising information of the first target identity and information of the second target identity, and

wherein the wireless transceiver transmits, to the base station, a signal associated with the MAC-layer message
Claim 9: A first wireless user device comprising: 

a wireless transceiver to receive, from a base station, configuration information associated with direct data transmission between the first wireless user device and one or more wireless user devices, wherein the configuration information comprises information of a resource selection mode for direct data transmission, and wherein the information of a resource selection mode indicates a resource pool from which the first wireless user device selects a resource for direct data transmission to one or more wireless user devices; and 

a processor configured to map a first target identity to a first group identity, and to map a second target identity to a second group identity, wherein the first target identity is associated with at least one target wireless user device of a first group of target wireless user devices, and wherein the second target identity is associated with at least one target wireless user device of a second group of target wireless user devices, 

wherein the wireless transceiver transmits, to the base station, a radio resource control (RRC) message comprising information of the first target identity and information of the second target identity, 

wherein the wireless transceiver transmits, to the base station, a signal associated with a MAC-layer message, and wherein the MAC-layer message comprises: a first field that indicates the first target identity and indicates the first group identity; and a second field that indicates the second target identity and indicates the second group identity.
Re claim 10:
Claim 10: The first wireless user device of claim 9, wherein the wireless transceiver transmits, to the base station, a third message comprising changed mapping information between the first group identity and a third target identity associated with at least one target wireless user device of a third group of target wireless user devices.
Claim 10: The first wireless user device of claim 9, wherein the wireless transceiver transmits, to the base station, a different message comprising changed mapping information between the first group identity and a third target identity associated with at least one target wireless user device of a third group of target wireless user devices.
Re claim 11:
Claim 11: The first wireless user device of claim 10, wherein the third message is associated with a resource scheduling by the base station, and wherein the resource scheduling indicates a resource for direct data transmission of the first wireless user device.
Claim 11: The first wireless user device of claim 10, wherein the different message is associated with a resource scheduling by the base station, and wherein the resource scheduling indicates a resource for direct data transmission of the first wireless user device.
Re claim 12:
Claim 12: The first wireless user device of claim 9, wherein the first target identity is configured to be identified by Proximity Service (ProSe) Layer-2 identity, and wherein ProSe layer-2 associated with the ProSe Layer-2 identity comprises Media Access Control (MAC) layer, Radio Link Control (RLC) layer, and Packet Data Convergence Protocol (PDCP) layer.
Claim 12: The first wireless user device of claim 9, wherein the first target identity is configured to be identified by Proximity Service (ProSe) Layer-2 identity, and wherein ProSe layer-2 associated with the ProSe Layer-2 identity comprises Media Access Control (MAC) layer, Radio Link Control (RLC) layer, and Packet Data Convergence Protocol (PDCP) layer.
Re claim 13:
Claim 13: The first wireless user device of claim 9, wherein the first group of target wireless user devices comprises a first plurality of target wireless user devices to receive direct data transmitted from the first wireless user device.
Claim 13: The first wireless user device of claim 9, wherein the first group of target wireless user devices comprises a first plurality of target wireless user devices to receive direct data transmitted from the first wireless user device.
Re claim 14: 
Claim 14: The first wireless user device of claim 9, wherein the MAC-layer message comprises a buffer status report (BSR) associated with a plurality of target identities comprising the first target identity and the second target identity.
Claim 14: The first wireless user device of claim 9, wherein the MAC-layer message comprises a buffer status report (BSR) associated with a plurality of target identities comprising the first target identity and the second target identity.
Claim 15:
Claim 15: The first wireless user device of claim 9, wherein the wireless transceiver receives a System Information Block (SIB) message from the base station, and wherein the SIB message comprises information supporting direct data transmission of the first wireless user device.
Claim 15: The first wireless user device of claim 9, wherein the wireless transceiver receives a System Information Block (SIB) message from the base station, and wherein the SIB message comprises information supporting direct data transmission of the first wireless user device.
Re claim 16: 
Claim 16: The first wireless user device of claim 15, wherein the information supporting direct data transmission of the first wireless user device indicates whether a specific cell supports direct data transmission, and

wherein the specific cell is associated with a frequency band through which the first wireless user device transmits data directly to one or more wireless user devices.
Claim 16: The first wireless user device of claim 15, wherein the information supporting direct data transmission of the first wireless user device indicates whether a specific cell supports direct data transmission, and wherein the specific cell is associated with a frequency band through which the first wireless user device transmits data directly to one or more wireless user devices.



9		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
		The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



10.	Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11, 13-14 of U.S. Patent No. 11,032821. Although the claims at issue are not identical, they are not patentably distinct from each other because
		Re claim 22 of the instant application, claim 9 U.S. Patent No. 11,032821 recites every limitation.
		Re claim 23 of the instant application, claim 10 U.S. Patent No. 11,032821 recites every limitation.
		Re claim 24 of the instant application, claim 11 U.S. Patent No. 11,032821 recites every limitation.
		Re claim 25 of the instant application, claim 13 U.S. Patent No. 11,032821 recites every limitation.
		Re claim 26 of the instant application, claim 14 U.S. Patent No. 11,032821 recites every limitation.
11.	Claims 1-16, 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-14, 16-18 of U.S. Patent No. 10,397,925. Although the claims at issue are not identical, they are not patentably distinct from each other because
		Re claim 1 of the instant application, claim 1 U.S. Patent No. 10,397,925 recites every limitation. 
		Re claim 2 of the instant application, claim 2 U.S. Patent No. 10,397,925 recites every limitation. 
		Re claim 3 of the instant application, claim 7 U.S. Patent No. 10,397,925 recites every limitation. 
		Re claim 4 of the instant application, claim 3 U.S. Patent No. 10,397,925 recites every limitation. 
		Re claim 5 of the instant application, claim 4 U.S. Patent No. 10,397,925 recites every limitation. 
		Re claim 6 of the instant application, claim 5 U.S. Patent No. 10,397,925 recites every limitation. 
		Re claim 7 of the instant application, claim 8 U.S. Patent No. 10,397,925 recites every limitation. 
		Re claim 8 of the instant application, claim 9 U.S. Patent No. 10,397,925 recites every limitation. 
		Re claim 9 of the instant application, claim 10 U.S. Patent No. 10,397,925 recites every limitation.
		Re claim 10 of the instant application, claim 11 U.S. Patent No. 10,397,925 recites every limitation.
		Re claim 11 of the instant application, claim 16 U.S. Patent No. 10,397,925 recites every limitation.
		Re claim 12 of the instant application, claim 12 U.S. Patent No. 10,397,925 recites every limitation.
		Re claim 13 of the instant application, claim 13 U.S. Patent No. 10,397,925 recites every limitation.
		Re claim 14 of the instant application, claim 14 U.S. Patent No. 10,397,925 recites every limitation.
		Re claim 15 of the instant application, claim 17 U.S. Patent No. 10,397,925 recites every limitation.
		Re claim 16 of the instant application, claim 18 U.S. Patent No. 10,397,925 recites every limitation.
		Re claim 22 of the instant application, claim 10 U.S. Patent No. 10,397,925 recites every limitation.
		Re claim 23 of the instant application, claim 11 U.S. Patent No. 10,397,925 recites every limitation.
		Re claim 24 of the instant application, claim 16 U.S. Patent No. 10,397,925 recites every limitation.
		Re claim 25 of the instant application, claim 13 U.S. Patent No. 10,397,925 recites every limitation.
		Re claim 26 of the instant application, claim 14 U.S. Patent No. 10,397,925 recites every limitation.
12.	Claims 1-16, 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-14, 16-18 of U.S. Patent No. 9,814,045. Although the claims at issue are not identical, they are not patentably distinct from each other because
		Re claim 1 of the instant application, claim 1 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 2 of the instant application, claim 2 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 3 of the instant application, claim 7 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 4 of the instant application, claim 3 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 5 of the instant application, claim 4 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 6 of the instant application, claim 5 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 7 of the instant application, claim 8 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 8 of the instant application, claim 9 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 9 of the instant application, claim 10 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 10 of the instant application, claim 11 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 11 of the instant application, claim 16 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 12 of the instant application, claim 12 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 13 of the instant application, claim 13 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 14 of the instant application, claim 14 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 15 of the instant application, claim 17 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 16 of the instant application, claim 18 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 22 of the instant application, claim 10 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 23 of the instant application, claim 11 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 24 of the instant application, claim 16 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 25 of the instant application, claim 13 U.S. Patent No. 9,814,045 recites every limitation. 
		Re claim 26 of the instant application, claim 14 U.S. Patent No. 9,814,045 recites every limitation. 





Allowable Subject Matter
Claims 1, 9, and 22 would be allowable if the claims overcome the double patenting rejection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Enomoto et al (US 20160143080 A1) discloses to establish D2D communication between a first terminal device and a second terminal device by using LTE communication technology in public safety. After discovering the presence of another UE, a UE transmits a direct communication request to the other UE and receives a response from the other UE when a direct communication is possible. Then both the UE (or the UE under cellular coverage) perform direct communication authentication with the eNB/MME (RRC authentication request message) and receive resources for D2D communication. After authentication and resource allocation, both the UE start D2D communication (Fig. 9, Fig. 11-13, Fig. 23-24, Par 0199-0200, Par 0206-0207, Par 0211, Par 0299-0301).  
Enomoto discloses to identify a second mobile device (UE 10B) and sends an RRC message to eNB having the identity of the second mobile device. Enomoto does not disclose to identify plurality of target mobile devices, classify the plurality of mobile devices to a first group and a second group, and include the identities of plurality of mobile devices in the RRC message sent to the eNB. 
Cao et al (US 20170055307 A1) discloses to send a MAC layer message (MAC control element) to an eNB including multiple ProSe Group ID/ProSe Group index and corresponding buffer status (Fig. 2-4, Fig. 6, Par 0072-0082, Par 0084-0085, Par 0096-0097). 
Cao does not disclose to identify plurality of target mobile devices, classify the plurality of mobile devices to a first group and a second group, and include the identities of plurality of mobile devices in an RRC message to be sent to the eNB.
Lee et al (US 20160183239 A1) discloses to transmit buffer status report for allocating resources for D2D communication. A terminal that wants to perform D2D communication with another terminal sends buffer status report to a base station and receives resource allocation from the base station for D2D communication with the other terminal. The buffer status report includes a logical channel identity index for D2D communication which is different from the logical channel identity index value for communication with the BS (Fig. 6-8, Fig. 11-13, Par 0015-0019, Par 0021-0027, Par 0239-0243).
Lee does not disclose to identify plurality of target mobile devices, classify the plurality of mobile devices to a first group and a second group, and include the identities of plurality of mobile devices in an RRC message to be sent to the eNB.





Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473